         Case 4:20-cv-04062-PJH Document 47 Filed 05/06/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA


                                  CIVIL MINUTES



Date: May 6, 2021 (Time: 1 hour, 25 minutes)      JUDGE: Phyllis J. Hamilton

Case No:20-cv-04062-PJH
Case Name: Hassell v. Uber Technologies, Inc.


Attorney(s) for Plaintiff:      Shannon Liss-Riordan
Attorney(s) for Defendant:      Andrew Spurchise


Deputy Clerk: Kelly Collins           Court Reporter: Raynee Mercado

                                  PROCEEDINGS

     Defendant's Motion to Dismiss and Strike Class Allegations from First Amended
Complaint-Held via Zoom Webinar. The Court takes the matter under submission.




Order to be prepared by: [] Pl [] Def [X] Court

Notes:

cc: chambers
